Title: To James Madison from James Monroe, 9 April 1823
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington April 9. 1823
        
        I expected before this to have had the pleasure of seeing you on my way to Albemarle, but I have not be [sic] able to leave the city, as yet, tho’ I expect to do it, to morrow, on a short visit to Loudon, and after returning here to proceed on by your house, to mine in that quarter.
        The Secretary under the board, instituted under the convention with G. B. relating to the 1st art: of the Treaty of Ghent, will be appointed by the Bd. itself. There are, as there always is, many competitors for the office. I have intimated to Mr. Adams a wish that Mr Macon may obtain the office, but as the British Comrs. will also have a vote in the appointment, the result is uncertain. He will nevertheless be brought into view, with a knowledge of my good wishes in his favor. He was desirous of obtaining the office of D. A. attorney in Florida. There is now a vacancy in that of St Augustine. Will he accept it, if he will I will place him there immediately. Be so kind as to inform me as soon as convenient.
        The probability of war between France & Spain, daily increases; indeed nothing can prevent it, but the fear of the reigning family in France, of a renewal of the disasters of the former revolution, which a decisive attitude by Engld., might excite & raise to great height, admonished as they are by other causes. Mr de Neuville has exhibited himself lately, in his well known character, for violence, in the branch of which he is a member, as did all of that party. The King manifestly wants ⟨forse?⟩ of mind, and has put at issue principles, better suited to Russia than France. I should not be surprised at any result in France, especially should Spain make a manly resistance, in case the French armies enter her territory. Our best regards to Mrs Madison, whose & your own health we hope is good. Very respectfully & sincerely yours
        
          James Monro⟨e⟩
        
      